CONFESSION OF ERROR
PER CURIAM.
As the appellee, Winn Dixie Stores, Inc., properly concedes, the trial court erred in denying the appellants' motion for a new trial after declaring a mistrial and in granting a directed verdict against the appellants where there was sufficient evidence to raise a jury question. See Yanks v. Barnett, 563 So.2d 776 (Fla.3d DCA 1990), rev. denied, 576 So.2d 295 (Fla.1991); Telesphere Int’l, Inc. v. Scollin, 489 So.2d 1152 (Fla.3d DCA), rev. denied, 500 So.2d 546 (Fla.1986); Daniels v. Weiss, 385 So.2d 661 (Fla. 3d DCA 1980); Hernandez v. Motrico, Inc., 370 So.2d 836 (Fla.3d DCA 1979). Based on our disposition of this issue, we do not need to reach the second issue raised on appeal.
Accordingly, the trial judgment under review is reversed and the cause is remanded to the trial court for a new trial.